Putnam J.
delivered the opinion of the Court. The issue found for the defendant by the jury, was found by the direction of the judge, without any other evidence than the agreement declared upon ; and if the defendant was bound to give notice to the plaintiff when the vessel was ready for sea, to the intent that he might elect whether he would have it delivered at Frankfort Village or Belfast, then the judgment is to be rendered for the plaintiff.
The question is, whether the defendant, according to the true intent and meaning of the agreement, should have given notice to the plaintiff, when the vessel was finished, to the intent that he might elect to have her delivered at Frankfort Village or at Belfast, or whether the plaintiff was bound to *411take notice when the vessel was finished &c., and to have made his election accordingly.
The general rule is, that where the knowledge of a material fact rests more in the mind of one than of another, he who has the best means of knowledge is to give notice to the other. And it applies to the case before us. The defendant was to build the.vessel for the plaintiff as soon as possible, that is, with all reasonable despatch, in the State of Maine. He would have more knowledge when she was finished and ready for sea than the purchaser would have, unless the purchaser employed a special agent to watch the work and to give notice of the finishing. But such a course on the part of the purchaser, would not be reasonably expected. Baxter was to take the first step. He was to build and rig the ship, and offer to deliver her according to the contract, ready for sea, before he could compel the plaintiff to pay for her. He was bound to give notice of those facts, and to offer to deliver her at Frankfort Village or at Belfast “at the plaintiff’s option.” When the contract was made, the plaintiff could not decide upon the place of delivery. He reserved the exercise of that right, when the vessel should be completed ready for sea. It might be that he would have a cargo or freight at one of those ports, and none at the other. This is not like the case of Dana v. King, 2 Pick. 155, where both parties, by their laches, suffered the contract to die. The contract was made in December 1832. The writ was purchased in July 1833. The ship was launched in April or the beginning of May, 1833. We do not think, that there was any such delay in commencing the action as amounts to a waiver of the plaintiff’s right. The defendant was to have a reasonable time to build and rig the ship, and the plaintiff was to have notice given, so that he might in a reasonable time make his election as to the place of delivery. But the evidence in the case proves, that the conduct of the defendant was unreasonable and evasive. He indeed completed the vessel, but he gave no information to the plaintiff, in order that he might elect the place of delivery. Instead of doing that, he in effect disabled himself from the performance of this contract, by letting the vessel to Harriman.
*412The judgment is for the plaintiff, notwithstanding the verdict given by the jury for the defendant upon the fourth issue.